Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This is a FINAL Rejection to Amendments and Arguments filed by Applicant on 03/08/2021. Claims 1- 7, 10-12, 14-17, 20-23, 26-28, 31, and 32 have been amended. Currently pending for review are Claims 1- 7, 10-12, 14-17, 20-23, 26-28, 31, and 32.
Response to Amendment
Regarding the Claim Objections made in the Office Action filed on 12/10/2020. Amendments/Remarks & Arguments filed by Applicant on 03/08/2021 correct the objection and/or are persuasive. Therefore, the Claim Objections made in the Office Action filed on 03/08/2021 has been withdrawn unless otherwise indicated below.
Regarding the 35 U.S.C. 112(b) Rejections made in the Office Action filed on 12/10/2020. Amendments/Remarks & Arguments filed by Applicant on 03/08/2021 correct the objection and/or are persuasive. Therefore, the Claim Objections made in the Office Action filed on 03/08/2021 has been withdrawn unless otherwise indicated below.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “biasing assembly” in Claims 1, 2-7, 10-12, 14-17, 20-23, 26-28, 31, and 32.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. Page 4:” the biasing assembly may provide a biasing force, originating from at least one of a counterweight, a spring force, a motor force, a magnetic force, a pneumatic force and/or a hydraulic force.”.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “transmission element” in Claims 4-7, 10, 12, 14-17, 20-23, 26-28, and 31.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure Page 5:” The transmission device can be a rope, a cable, a chain, a wire, or a combination thereof”.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “engagement device” of Claim 12.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. Page 13:” Such engagement devices can be grip-handles, levers and/or pedals.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1- 7, 10-12, 14-17, 20-23, 26-28, 31, and 32 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The limitation of “the motor is coupled with the winch directly” lacks support in the original disclosure. At most, Applicant depicts an embodiment lacking a clutch or gear in Fig. 2, however, there appears to be shaft located between the motor and the winch. Applicant may overcome the rejection by clearly pointing out support for the limitation in the original disclosure, amending, or canceling the claim. In order to proceed, the Office will interpret the claim in so much as Applicant has shown.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 22 and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 22 Line 1 recites “according to claim wherein”, it is unclear which claim Applicant is referring to. In order to proceed, the Office will interpret the claim such as --according to claim 2, wherein--.
Claim 23 Line 2 recites “a gear”, however, Claim 1 recites “without a gear” and therefore it is unclear what the metes and bounds of Claim 23 are in light of Claim 1. In order to proceed, it is suggested that Applicant replace “a gear”.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6, 11, 12, 22, 26,28, 31, and 32 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Habing et al (US 5435798).
Regarding Claim 1, Habing et al teaches an exercising device comprising:                   a. a user interface 12;                  b. a winch 22 operable to generate a force at the user interface responsive to a first torque operating on the winch 22; and                  c. a motor 24 adapted to drive and/or retard the winch, wherein the motor is coupled with the winch directly (in an embodiment where there is no clutch 26) or via a clutch 26 and does not comprise a qear between the motor and the winch (Refer to Fig. 1 Col 4 Lines 1-21:” Intermediate between operable member 12 and weight 20, several revolutions of cable 14 are wrapped around drum 22. An electric motor 24 drives the input shaft 25 of a variable torque transmission device 26. Device 26 is preferably a magnetic particle clutch of the type generally described in the above-mentioned U.S. Pat. No. 5,015,926. Motor 24 may be a fixed or variable speed motor driven with either AC or DC power. In some embodiments, a high-torque DC motor may be employed to obviate the need for a variable torque transmission device. In such case, the desired level of torque is achieved by direct control of the motor current. Drum 22 is attached to output shaft 28 of the variable torque transmission device 26. Motor 24 turns drum 22 in a direction to assist the user in lifting weight 20. Alternative means may be employed for communicating the user assistance provided by motor 24.”..The Office takes the position that the motor 24 drives the winch 22 via shaft 28 and retards the winch 22 by controlling the level of torque).
Regarding Claim 2, Habing et al continues to teach comprising a biasing assembly 20 coupled to the winch and operable to apply a biasing force to the winch that generates a second torque on the winch directed opposite to the first torque (Refer to Fig. 1.. the Office takes the position that the second torque is due to gravity pulling on the weights 20).
Regarding Claim 3, Habing et al continues to teach wherein the biasing force operates via a pulley arrangement 16,18 or a lever arrangement to generate the second torque.
Regarding Claim 4, Habing et al continues to teach wherein the first torque is transferred to the winch by a first transmission element 14(Refer to annotated Fig. 1 below.) .
    PNG
    media_image1.png
    439
    662
    media_image1.png
    Greyscale

Regarding Claim 5, Habing et al continues to teach wherein the second torque and/or the biasing force is transferred to the winch by a second transmission element (Refer to annotated Fig. 1 above… The Office considers the first transmission element and second transmission element in so much as Applicant has disclosed that the transmission elements are connected to form a transmission device).
Regarding Claim 6, Habing et al continues to teach wherein the first transmission element 14 and/or the second transmission element 14 is/are wound round the winch 22 in an opposing rotating sense (the first transmission element rotates the winch 22 towards the force applied to the handle 12, and the second transmission element rotated the winch towards the force applied by the biasing assembly 20..such forces are opposing).
Regarding Claim 11, Habing et al continues to teach wherein the first transmission element and the second transmission element are connected to form a transmission device 14, and wherein the first transmission element and/or the second transmission element comprises at least one or any combination of more than one of a rope, a cable and/or a wire, wherein the rope, the cable and/or the wire is wound around the winch 22 to form at least one loop or a fraction of one or more loop(s) (Refer to Fig. 1 Col 3 Lines 26-28:” Operable member 12 is coupled to a cable 14 that is guided around pulleys 16 and 18 for eventual connection to a weight 20.”).
Regarding Claim 12, Habing et al continues to teach wherein the user interface 12 is any engagement device adapted to interact with a user conducting physical exercises (Refer to Fig. 1 to depict the engagement device is a handle
Regarding Claim 22, Habing et al continues to teach wherein a controlling device 34 controls a resulting torque of the first torque and the second torque of the winch to both support and/or retard a moment on the transmission device 14 (Refer to Col 4 Lines 22-32:” The output torque of device 26 is determined by control signal 32 provided by controller 34. The amount of weight resistance desired for a particular exercise may be entered on a control panel 36. Controller 34 then computes the amount of torque to be transmitted through device 26 so as to appropriately modify the resistance provided by weight 20. In the case of a unitary massive weight 20, controller 34 adjusts the magnitude of torque transmitted so as to assist the user when operating operable member 12 and thereby reduce the effective resistance provided by weight 20 to the level desired.”)
Regarding Claim 26, Habing et al continues to teach wherein a brake 40 is adapted to keep the transmission element and/or transmission device in a secure mode (Refer to Fig. 1 Col 5 Lines 18-26:” However, a friction brake held normally open by a solenoid may also be included as an additional safety precaution for the particular situation of a power failure.”) .
Regarding Claim 28, Habing et al continues to teach wherein at least one pulley 16,18 is connected to the first transmission element 14, and/or to the second transmission element and/or to the user interface and is guided by at least one sliding eyelet in guide ropes.
Regarding Claim 31, Habing et al continues to teach wherein the first transmission element 14 and/or the second transmission element 14 is at least partly formed as a pulley arrangement 16,18 (Refer to Fig. 1
Regarding Claim 32, Habing et al teaches a method for exercising, particularly with an exercising device according to claim 1, comprising the steps of                a. providing the winch 22;               b. providing the motor 24 adapted to both drive and retard the winch 22 (Refer to Fig. 1 Col 4 Lines 1-21:” Intermediate between operable member 12 and weight 20, several revolutions of cable 14 are wrapped around drum 22. An electric motor 24 drives the input shaft 25 of a variable torque transmission device 26. Device 26 is preferably a magnetic particle clutch of the type generally described in the above-mentioned U.S. Pat. No. 5,015,926. Motor 24 may be a fixed or variable speed motor driven with either AC or DC power. In some embodiments, a high-torque DC motor may be employed to obviate the need for a variable torque transmission device. In such case, the desired level of torque is achieved by direct control of the motor current. Drum 22 is attached to output shaft 28 of the variable torque transmission device 26. Motor 24 turns drum 22 in a direction to assist the user in lifting weight 20. Alternative means may be employed for communicating the user assistance provided by motor 24.”..The Office takes the position that the motor 24 drives the winch 22 via shaft 28 and retards the winch 22 by controlling the level of torque”);                 c. providing the first torque to be delivered to the user interface 12 by the winch 22 (the first torque is produced when a user pulls on the handle 12);                 d. providing a biasing assembly 20 wherein the biasing assembly provides a biasing force, originating from one or a combination of a counterweight 20, a spring force, a motor force, a magnetic force, a pneumatic force and a hydraulic force (Refer to Fig. 1.. the Office takes the position that the second torque is due to gravity pulling on the weights 20).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7, 10, and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Prud’Hon (US 4979733) in view of Habing et al (US 5435798).
Regarding Claim 1, Prud’Hon teaches an  exercising device comprising:              a. a user interface 27 winch ;               b. a winch 2 operable to generate a force at the user interface responsive to a first torque operating on the winch ((Refer to Fig. 1 Col 7 Lines 44-47:” The rotary drum 2 has a wide groove 2a onto which the cord 1 is wound, which cord passes through the wall of the frame and is terminated outside the frame by a grasping handle 27.”); and            c. a motor 7 adapted to drive and/or retard the winch 2 (Refer to Fig. 1 Abstract:” A motor with an irreversible stepdown gear is connected to the drum of both systems via a transmission so as to exert a force on the cord depending on its direction and speed of displacement. “..Col 9 Lines 20-44:” The following description concerns various different embodiments of the motor 7 and its power supply.”).           Prud’Hon fails to teach wherein the motor is coupled with the winch directly or via a clutch and does not comprise a gear between the motor and the winch. Habing et al teaches a cable 14 winch 22 device comprising a motor 24 coupled to the winch via a clutch 26 and does not comprise a gear between the motor and the winch 22 (Refer to Habing et al Fig. 1 Col 4 Lines 1-21:” Intermediate between operable member 12 and weight 20, several revolutions of cable 14 are wrapped around drum 22. An electric motor 24 drives the input shaft 25 of a variable torque transmission device 26. Device 26 is preferably a magnetic particle clutch of the type generally described in the above-mentioned U.S. Pat. No. 5,015,926. Motor 24 may be a fixed or variable speed motor driven with either AC or DC power. In some embodiments, a high-torque DC motor may be employed to obviate the need for a variable torque transmission device. In such case, the desired level of torque is achieved by direct control of the motor current. Drum 22 is attached to output shaft 28 of the variable torque transmission device 26. Motor 24 turns drum 22 in a direction to assist the user in lifting weight 20. Alternative means may be employed for communicating the user assistance provided by motor 24”). Habing et al is from the same field of endeavor as Applicants invention and therefore it would have been obvious to modify the device of Prud’Hon to be in view of Habing et al such that the motor 7 is coupled to the winch 2 directly or via a clutch (The Office is referring to the modification of the embodiment of Prud’Hon where there are independent 2 gear and motors as disclosed in Col 4 Lines 30-35:” Naturally, the two motor-and-stepdown-gear assemblies included in the two work systems could be distinct”). The Office takes the position that Applicant disclosed that a gear may be placed between the winch and the motor (Refer to Page 13 of Applicants specification) and therefore such negative limitation of a device without a gear would merely be a matter of design choice and lacks criticality and since winch and motor systems are known in the art to be without a gear and/or comprise a clutch instead, such modification would have been obvious to produce expected results, lacking criticality, and therefore does not patentably distinguish the invention over prior arts. 
Regarding Claim 2, Prud’Hon in view of Habing continues to teach and comprising a biasing assembly 5 coupled to the winch 2 and operable to apply a biasing force 5c to the winch that generates a second torque on the winch directed opposite to the first torque (Refer to Fig. 1 Col 7 Lines 50-68:” The rotary drum 2 also has a narrower groove 2b having the end of a cable 4 fixed thereto by means of a screw or any other appropriate rapid fastening means. The other end of the cable 4 is attached in the groove of a pulley 5a whose diameter advantageously varies along the axis in order to provide speed correction. The pulley 5a is connected to the outer end of the spiral spring 5c whose other end is connected to a fixed shaft 5b about which the cable is wound. When wound about the shaft 5b, the spring tends to rotate the pulley 5a and the drum 2 in such a manner as to wind the cord 1 onto the drum 2.”..The Office takes the position that the first torque is the force applied via a user pulling on the handle 27 and the second torque is the force applied on the winch 2 via the spring 5c).
Regarding Claim 3, Prud’Hon in view of Habing continues to teach wherein the biasing force operates via a pulley arrangement 5a or a lever arrangement to generate the second torque (Refer to Fig. 1 Col 7 Lines 50-68)..
Regarding Claim 4, Prud’Hon in view of Habing et al continues to teach wherein the first torque is transferred to the winch 2 by a first transmission element 1.
Regarding Claim 5, Prud’Hon in view of Habing et al continues to teach wherein the second torque and/or the biasing force is transferred to the winch 2 by a second transmission element 4.
Regarding Claim 6, Prud’Hon in view of Habing et al continues to teach wherein the first transmission element 1 and/or the second transmission element 4 is/are wound round the winch 2 in an opposing rotating sense (Refer to Prud’Hon Col 8 Lines 4-13:” When the motor rotates, it drives the shaft 11 of the stepdown gear at a speed W.sub.O in the opposite direction to that in which the return spring pulling on the cable 4 operates, and the cord 1 may move under the action of the operator while being subjected to the force of the spring 5c only, as transmitted at a ratio defined by the diameters of the pulleys 5a, 2b, and 2a.”).
Regarding Claim 7, Prud’Hon in view of Habing et al continues to teach wherein the first transmission element 1 and/or the second transmission element 4 end up at the opposing ends of the winch 2 with a frictional and/or positive locking (Refer to Prud’Hon Fig. 1 Col 7 Lines 51-55:” The rotary drum 2 also has a narrower groove 2b having the end of a cable 4 fixed thereto by means of a screw or any other appropriate rapid fastening means.”..The Office considers the screw a frictional locking).
Regarding Claim 10, Prud’Hon in view of Habing et al continues to teach wherein the end of the first transmission element 1 and/or the second transmission element 4 are secured to the winch 2 (Refer to Prud’Hon Fig. 1 Col 7 Lines 41-55:” The rotary drum 2 has a wide groove 2a onto which the cord 1 is wound,”..” The rotary drum 2 also has a narrower groove 2b having the end of a cable 4 fixed thereto by means of a screw or any other appropriate rapid fastening means.”..).
Regarding Claim 23, Prud’Hon in view of Habing et al continues to teach wherein an angle sensor 22 or a shaft encoder  is mounted to the winch, a gear and/or to the motor and is adapted to feed its read--out into the controlling device (Refer to Prud’Hon Col 11 Lines 40-52:” It is possible to determine the angle turned through by the work drum 2 onto which the cord 1 is wound, for example, by means of a multi-turn potentiometer 22 fixed to the drum (FIG. 1) so that its output voltage depends on the number of turns, with zero adjustment being provided by a button 23 acting on the potentiometer body. The potentiometer could be replaced by a pulse sensor associated with a toothed disk or with printed light and dark zones on the drum, with the pulse sensor then being constituted by an optical cell for counting light and dark zones.”).

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Habing et al (US 5435798) in view of Manor et al (US 2015001368).
Regarding Claim 14, Habing et al teaches the claimed invention as noted above but fails to teach wherein the first transmission element 14 has a diameter of at least 1mm preferably approximately 3 to 4mm. Manor et al teaches a transmission mechanism having a diameter of at least 1mm (Refer to Optionally, pulley cable 22 has a diameter of about 2 mm and is wound up on a portion of cable spool 80 having a diameter, a "coiling diameter", less than or equal to about 4 cm.”). Manor et al and Applicants invention are analogous in that they both teach cable spool mechanisms for exercise and therefore it would have been obvious to modify  the transmission element 1 of Habing et al to be in view of Manor et al such that it has a diameter of at least 1mm since Manor et al teaches that such dimensions are common and known in the art to be suitable for exercise and therefore does not patentably distinguish the invention over prior arts.
Claim 15-17, 20, 21, and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Habing et al (US 5435798) in view of Chi (US 5433678).
Reegarding Claim 15, Habing et al teaches the claimed invention as noted above, although Habing et al fails to expressly disclose wherein the winch 22 comprises a helical groove having a depth of Refer to Fig. 3). The Office takes the position that it would have been obvious to modify the winch 22 of Habing et al to be in view of Chi to comprise helical grooves 321 and further it would have been obvious such that the helical groove 321 has having a depth of at least about 20%, and less than about  45% of the diameter of the transmission device for the purpose of providing a secure slot for the wounding of the cable 14 since Applicant does not provide criticality to such dimensions, the Office takes the position that such dimensions are a matter of obvious design choice would have been found through routine experimentation to provide a depth suitable as desired for maintaining the cable within the grooves and therefore such modification would have been obvious to produce expected results and therefore does not patentably distinguish the invention from prior arts. Refer to MPEP 2144.04 IV.    CHANGES IN SIZE, SHAPE, OR SEQUENCE OF ADDING INGREDIENTS.
Regarding Claim 16, Habing et al in view of Chi teaches the claimed invention as noted above (Refer to Claim 15). The Office takes the position that it would have been obvious to have at least one sidewall to the helical groove is formed radially outwards by 30, and about at least 50 to a line perpendicular to the rotational axis of the winch 22. The Office takes the position that Applicant does not provide criticality to the range of 3-5 degrees and that such range would have been obvious through routine experimentation to produce expected results and therefore does not patentaly distinguish the invention over prior arts (Refer to Chi Fig. 3) MPEP 2144.05 II.     ROUTINE OPTIMIZATION.
Regarding Claim 17, Habing et al in view of Chi teaches the claimed invention as noted above (Refer to Claim 15). The Offices takes the position that it would have been obvious to have a resulting torque of the first torque and the second torque to the winch 22 has an absolute value of less than 30 Nm. The Office takes the position that Applicant does not provide criticality to less than 30Nm and that such range would have been obvious through routine experimentation to produce expected results of suitably carrying enough load as desired and therefore does not patentaly distinguish the invention over prior arts (Refer to Chi Fig. 3) MPEP 2144.05 II.     ROUTINE OPTIMIZATION.
Regarding Claim 20, Habing et al in view of Chi teaches the claimed invention as noted above (Refer to Claim 15). The Offices takes the position that it would have been obvious to have the breaking load of the transmission device is at least 2 kN. The Office takes the position that Applicant does not provide criticality to the 2kN and that such range would have been obvious through routine experimentation to produce expected results of providing a suitable strength for the transmission device and therefore does not patentaly distinguish the invention over prior arts (Refer to Chi Fig. 3) MPEP 2144.05 II.     ROUTINE OPTIMIZATION.
Regarding Claim 21, Habing et al in view of Chi teaches the claimed invention as noted above (Refer to Claim 15). The Offices takes the position that it would have been obvious to have wherein the elongation of the transmission device is less than 50% at 100% of a breaking load. The Office takes the position that Applicant does not provide criticality to the transmission breaking load of the device being about 1% to about 5% to 10% since such range would have been obvious through routine experimentation to produce expected results of providing a suitable strength for the transmission device MPEP 2144.05 II.     ROUTINE OPTIMIZATION.
Regarding Claim 27, Habing et al in view of Chi continues to teach wherein the transmission device 14 is held in place by rollers 16,18 to prevent the transmissionWO 2018/104084PCT/EP2017/080427 22 device 14 from escaping from the groove 321 and are preferably mounted essentially parallel to the winch 2 (Refer to Habing et al Fig. 1 to depict the rollers (pulley) keeping the transmission device 14 taut between the basing assembly and user interface 12,20 around the winch 22 and thus would prevent the transmission device from escaping from the grooves 321 as modified).
Response to Arguments
Applicant’s arguments filed on 03/08/2021 have been considered but are moot because amendments filed by Applicant changes the scope of the claims and therefore a new grounds of rejection has been disclosed above. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to attach list of references cited for prior art pertinent to claimed and unclaimed subject matter.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NYCA T NGUYEN whose telephone number is (571)272-7168.  The examiner can normally be reached on Mon-Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Loan Jimenez can be reached on 571-272-4966.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/NYCA T NGUYEN/Primary Examiner, Art Unit 3784